 



Exhibit 10.17
Execution Copy
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
dated as of January 29, 2008, and effective as of January 1, 2008 (the
“Effective Date”), is made by and between LodgeNet Entertainment Corporation, a
Delaware corporation (the “Corporation”), and Scott C. Petersen (“Executive”)
with reference to the following circumstances, namely:
RECITALS

A.   Executive is employed by Corporation as its Chairman of the Board,
President and Chief Executive Officer, and as such is, and will be, making an
important contribution to the development and operation of Corporation’s
business.

B.   On July 22, 1998, Executive and the Corporation entered into an Employment
Agreement, which was amended and restated by an Amended and Restated Employment
Agreement, effective January 1, 2002 (the “Original Employment Agreement”).

C.   The Corporation and Executive desire to further amend and restate the
Original Employment Agreement.

AGREEMENT
     NOW, THEREFORE, in consideration of the provisions of this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Corporation agrees to continue to employ Executive, and
Executive agrees to continue such employment, upon the following terms and
conditions:
     1. PERIOD OF EMPLOYMENT. The employment of Executive by the Corporation
pursuant to this Agreement shall be for a period (sometimes referred to herein
as the “period of employment”) beginning on the Effective Date and continuing,
unless sooner terminated as provided in Section 6 herein, through December 31,
2010; provided, however, that on each succeeding December 31, commencing
December 31, 2009, such period of employment shall automatically be extended for
an additional year (to result thereafter in a rolling two-year term of
employment hereunder) unless sixty (60) days prior thereto either party hereto
has given written notice to the other that such party does not wish to extend
the period of employment.
     2. DUTIES. During the period of employment, Executive shall serve as
Chairman of the Board, President and Chief Executive Officer of the Corporation,
and in such other additional office or offices to which he shall be elected by
the Board of Directors of the Corporation (“Board”) with his approval,
performing the duties of such office or offices held at the time and such other
duties not inconsistent with his position as such an officer or director as are
assigned to him by the Board or committees of the Board. During the period of
employment, Executive shall devote his full-time attention to the business of
the Corporation and the discharge of the aforementioned duties, except for
permitted vacations, absences due to illness, and reasonable time for attention
to personal affairs and charitable activities.

 



--------------------------------------------------------------------------------



 



     3. OFFICE FACILITIES. During the period of employment, Executive shall have
his office where Corporation’s principal offices are located from time to time,
which currently are at 3900 West Innovation Street, Sioux Falls, South Dakota,
and the Corporation shall furnish Executive with office facilities reasonably
suitable to his position at such location.
     4. COMPENSATION. As compensation for his services performed hereunder, the
Corporation shall pay or provide to Executive the following:
     (a) Base Salary. The Corporation shall pay Executive a base salary (the
“Base Salary”), calculated at the rate of Five Hundred Eighty-Five Thousand
Dollars ($585,000.00) per annum (which Base Salary may be increased, but not
reduced, by the Board at any time and from time to time in its discretion),
payable monthly, semi-monthly or weekly according to the Corporation’s general
practice for its executives, for the period of employment under this Agreement.
Executive’s Base Salary shall be reviewed by the Board and shall be subject to
increase each year by an amount determined by the Board. Such Base Salary,
including any such annual increases (which shall be considered part of the Base
Salary), shall not be reduced during the period of employment hereunder.
     (b) Bonus. For each of the years in the period of employment, Executive
shall be eligible to receive in cash an annual performance bonus (the “Bonus”).
The Board shall develop the Bonus formula, targets and criteria for determining
achievement of such targets in consultation with Executive; provided, however,
that any such formula, target and criteria shall provide Executive with the
opportunity to earn at least 70% of Base Salary upon the achievement of 100% of
target. The Bonus targets and criteria for determining achievement of such
targets shall be referred to herein as the “Bonus Plan.”
     (c) Other Bonus and Incentive Plans. During the period of employment,
Executive shall be allowed to participate in such bonus and other incentive
compensation programs in accordance with their terms as the Corporation may have
in effect from time to time for its executive personnel, other than any annual
cash bonus plan (which is dealt with in Section 4(b) hereof), and all
compensation and other entitlements earned thereunder shall be in addition to,
and shall not in any way reduce, the amount payable as Base Salary and Bonus.
     (d) Health, Welfare and Retirement Plans; Vacation. During the period of
employment, Executive shall be entitled to:
     (i) participate in such retirement, deferred compensation, investment,
health (medical, hospital and/or dental) insurance, life insurance, disability
insurance, flexible benefits arrangements and accident insurance plans and
programs as are maintained in effect from time to time by the Corporation for
its executive employees;
     (ii) participate in other non-duplicative benefit programs which the
Corporation may from time to time offer generally to executive personnel of the
Corporation;

2



--------------------------------------------------------------------------------



 



     (iii) cash payments in addition to Base Salary, Bonus, or any other
benefits hereunder, in an amount to be set by the Board for each year during the
period of employment, and which shall be $36,000 for 2008, to enable the
Executive to purchase such other benefits as Executive deems necessary or
advisable; such amount shall be paid annually in twelve equal monthly
installments on or about the 20th day of each month, and to the extent permitted
by law shall be paid on a pre-tax basis; and
     (iv) take vacations and be entitled to sick leave in accordance with the
Corporation’s policy for executive personnel of the Corporation.
     (e) Equity Incentive Awards. Executive shall receive annual equity awards,
which may consist of time-vested restricted stock; performance-vested restricted
stock; options; or other types of equity-based grants, with the type, number,
vesting schedule or milestones, if any, and exercise price, if appropriate, to
be determined by the Board. In making such determination, the Board shall take
into account Executive’s individual performance and performance of the
Corporation as a whole, including Executive’s performance against the then
applicable Bonus Plan targets.
     (f) Car Allowance. During the period of employment, the Corporation shall
provide Executive with a monetary allowance in an amount acceptable to Executive
which is approved by the Board for the lease of a suitable automobile and
insurance therefore; provided, that such amount shall not be less than $1,100
per month.
     (g) Expenses. Executive shall be reimbursed for reasonable business
expenses incurred in connection with the performance of his duties hereunder
consistent with the Company’s policy regarding reimbursement of such expenses.
In addition, Executive shall be reimbursed by the Corporation for Executive’s
reasonable and documented legal and accounting fees incurred in connection with
entering into this Agreement. With respect to any benefits or payments received
or owed to Executive hereunder, Executive shall cooperate in good faith with the
Corporation to structure such benefits or payments in the most tax efficient
manner to the Corporation; provided, that Executive shall have no obligation to
take any action that is reasonably determined by Executive to be adverse to
Executive, including without limitation agreeing to alter Executive’s rights
under Section 7(b) (iv) hereof.
     5. EFFECT OF DISABILITY AND CERTAIN HAZARDS. Executive shall not be
obligated to perform the services required of him by this Agreement during any
period in which he is disabled or his health is impaired to an extent which
would render his performance of such services hazardous to his health or life,
and relief from such obligation shall not in any way affect his rights hereunder
except to the extent that such disability may result in termination of his
employment by the Corporation pursuant to Section 6 herein.
     6. TERMINATION OF EMPLOYMENT. The employment of Executive by the
Corporation pursuant to this Agreement may be terminated by the Corporation or
the Executive at any time, as follows:

3



--------------------------------------------------------------------------------



 



     (a) Death. In the event of Executive’s death prior to the expiration of the
period of employment hereunder, such employment shall terminate on the date of
death.
     (b) Permanent Disability. Such employment may be terminated by the
Corporation prior to the expiration of the period of employment hereunder due to
Executive’s physical or mental disability which prevents the effective
performance by Executive of his duties hereunder on a full-time basis, with such
termination to occur on or after (i) the date on which Executive becomes
entitled to disability compensation benefits under Executive’s long-term
disability benefit policy then in effect, or (ii) in the event that no such
policy is in effect, the date of the determination of an impartial physician in
the manner set forth in the next sentence that Executive is permanently
disabled. Any dispute as to Executive’s physical or mental disability shall be
settled by the opinion of an impartial physician selected by the parties or
their representatives or, in the event of failure to make a joint selection
after request therefor by either party to the other, a physician selected by the
Corporation, with the fees and expenses of any such physician to be borne by the
Corporation.
     (c) Cause. The Corporation, by giving written notice of termination to
Executive, may terminate Executive’s employment at any time prior to the
expiration of the Term for Cause, with Cause to be determined by the Board after
reasonable written notice to Executive and an opportunity for Executive to be
heard at a meeting of the Board and with reasonable opportunity (of not less
than 30 days) in the case of willful neglect of material duties to cease such
neglect. For purposes of this Section 6(c), no act or failure to act on the
Executive’s part shall be considered “willful” unless done or omitted to be done
by Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Corporation.
     (d) Cause means that such termination must be due to (1) acts committed
during the Term of this Agreement resulting in a felony conviction under any
federal or state statute; (2) willfully engaging in dishonest or fraudulent
action or omission resulting or intended to result in any demonstrable and
material financial or economic harm to the Corporation, or which materially
damages the Corporation’s reputation; or (3) willful breach of this Agreement,
willful neglect of the material duties of the Executive under this Agreement,
gross and willful misconduct, or willful and material violation of (x) the
Corporation’s Code of Business Conduct and Ethics or (y) the Corporation’s
Employee Handbook (as amended from time to time) which results in or is
reasonably likely to result in any demonstrable and material financial or
economic harm to the Corporation or material damage to the Corporation’s
reputation.
     (e) Without Cause. The Corporation may terminate such employment at any
time prior to said date without Cause (which shall be for any reason not covered
by preceding subsections (a) through (c)) upon 60 days prior written notice to
Executive.
     (f) By Executive. Executive may terminate such employment at any time for
an applicable Good Reason (subject to Section 6(g)) or otherwise upon written
notice thereof to the Corporation.

4



--------------------------------------------------------------------------------



 



     (g) Notice of Good Reason. If Executive believes that he is entitled to
terminate his employment with the Corporation for an applicable Good Reason, he
may apply in writing to the Corporation for confirmation of such entitlement
prior to the Executive’s actual separation from employment, by following the
claims procedure set forth in Section 11 hereof. The submission of such a
request by an Executive shall not constitute “Cause” for the Corporation to
terminate Executive under Section 6(c) hereof; and Executive shall continue to
receive all compensation and benefits he was receiving at the time of such
submission throughout the resolution of the matter pursuant to the procedures
set forth in Section 11 hereof. If the Executive’s request for a termination of
employment for Good Reason is denied under both the request and appeal
procedures set forth in Sections 11(a) and (b) hereof, then the parties shall
promptly submit the claim to binding arbitration pursuant to Section 11(c) and
use their best efforts to conclude the arbitration within ninety (90) days after
the claim is submitted.
     (h) Notice of Termination. Any termination of the Executive’s employment by
the Corporation or by the Executive (other than termination based on the
Executive’s death) shall be communicated by a written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of Termination
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
purported termination shall be effective without the delivery of such Notice of
Termination.
     (i) Date of Termination. The date of termination of Executive’s employment
shall mean (i) if the Executive is terminated by his death, the date of his
death, (ii) if the Executive’s employment is terminated due to a permanent
disability, thirty (30) days after the Notice of Termination is given (provided
that the Executive shall not have returned to the performance of his duties on a
full-time basis during such period), (iii) if the Executive’s employment is
terminated pursuant to a termination for Cause, the date specified in the Notice
of Termination, and (iv) if the Executive’s employment is terminated for any
other reason, the date of termination shall be the later of thirty (30) days
after termination as provided by the Notice of Termination or the date of the
final resolution of the arbitration and claims procedures set forth in
Section 11 hereof, unless otherwise agreed by the Executive and Corporation or
otherwise provided in this Agreement.
     7. PAYMENTS UPON TERMINATION.
     (a) Except as otherwise provided in subsection (b) of this Section 7, upon
termination of Executive’s employment by the Corporation, all compensation due
Executive under this Agreement and under each plan or program of the Corporation
in which he may be participating at the time shall cease to accrue as of the
date of such termination (except, in the case of any such plan or program, if
and to the extent otherwise provided in the terms of such plan or program or by
applicable law), and all such compensation accrued as of the date of such
termination but not previously paid shall be paid to Executive at the time such
payment otherwise would be due, and in any

5



--------------------------------------------------------------------------------



 



event no later than the Last Payment Date. If the termination of Executive’s
employment is by the Corporation not for Cause, or by the Executive for Good
Reason, Executive shall be entitled to a payment equal to the greater of
(i) Executive’s actual bonus for the preceding year, pro rata based on the
portion of the year ended on the date of the termination, or (ii) the amount
which would have been earned by Executive under his then current Bonus Plan, pro
rata based on the portion of the year ended on the date of termination, and
computed based on actual results for such year. Any such payment shall be paid
to the Executive within ten (10) days of the date of termination and in any
event no later than the Last Payment Date.
     (b) If Executive’s employment pursuant to this Agreement is terminated
pursuant to subsection (d) of Section 6 herein, the Corporation elects at any
time not to renew or extend this Agreement pursuant to Section 1 or Executive
terminates this Agreement for Good Reason, then, in addition to the payments
required by subsection (a) of this Section 7, Executive shall be entitled to and
shall receive:
     (i) Severance Payment. Executive shall receive a lump sum cash payment (the
“Severance Payment”) from the Corporation. The amount of the Severance Payment
shall be an amount equal to the sum of Executive’s annual Base Salary and Bonus,
multiplied by the Applicable Multiplier (as hereinafter defined). For purposes
of this Section 7(b),
     (A) Executive’s Base Salary shall be the higher of Executive’s annual Base
Salary in effect immediately prior to such termination or Executive’s annual
Base Salary determined pursuant to Section 4(a), and
     (B) Executive’s Bonus shall be an amount equal to the greater of (1)
Executive’s bonus for the preceding year or (2) an amount (i) for years 2008,
2009 and 2010, determined assuming that 87.5% of the target for such Bonus has
been met, and (ii) for year 2011 and subsequent years, determined using a
formula that results in a Bonus that is equal to the same percentage of annual
Base Salary determined pursuant to Section 7(b)(i)(B)(2)(i) for year 2010
The Severance Payment shall be due and payable within ten (10) days after the
date of termination of employment, but no later than the Last Payment Date. The
Severance Payment is subject to required withholding.
     (ii) Acceleration of Vesting. All options to purchase the Corporation’s
common stock held by Executive at the time of such termination but still subject
to vesting, shall be fully and immediately vested and shall be exercisable until
the first to occur of (x) the expiration date of the applicable option or
(y) four (4) years following the date of termination. All grants of restricted
stock or other rights related to shares of the Corporation’s common stock shall
be immediately vested (or the risk of forfeiture, as appropriate, shall
terminate and all restrictions or conditions to the receipt of such shares shall
be waived, for 100% of the “target” shares that were to have been delivered to
the Executive under any

6



--------------------------------------------------------------------------------



 



performance-based plan and 100% of the shares subject to a time-based vesting
plan) and shall be delivered to Executive free of all restrictions within ten
(10) days of the date of termination. All other benefits or interests of
Executive in any of the Corporation’s plans or arrangements which are subject to
vesting shall be fully and immediately vested.
     (iii) Benefits. During the Severance Period, Executive shall be entitled to
the continuation of the same or equivalent life, health, hospitalization, dental
and disability insurance coverage and other employee insurance or welfare
benefits that he had received (including equivalent coverage for his spouse and
dependent children) immediately prior to termination of employment, as if he had
continued to be an executive employee of the Corporation. In the event that
Executive is ineligible under the terms of such insurance to continue to be so
covered, the Corporation shall provide the Executive with substantially
equivalent coverage through other sources or will provide Executive with a
lump-sum payment equal to the cost of obtaining such coverage for the Severance
Period. If Executive was receiving any cash-in-lieu payments designed to enable
Executive to obtain insurance coverage of his choosing, the Corporation shall,
in addition to any other benefits to be provided under this Section, provide
Executive with a lump-sum payment equal to the amount of such in-lieu payments
that Executive would have been entitled to receive over the Severance Period, no
later than the Last Payment Date. Following the Severance Period, Executive
shall be entitled to receive continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, treating the end of the
Severance Period as a termination of the Executive’s employment.
     (iv) Tax Gross-Up. If any payments received by Executive pursuant to this
Agreement will be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 or Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor or similar provision of the Code, the Corporation
shall pay to the Executive additional compensation such that the net amount
received by the Executive after deduction of any Excise Tax (and taking into
account any federal, state and local income taxes payable by the Executive as a
result of the receipt of such gross-up compensation), shall be equal to the
total payments he would have received had no such Excise Tax (or any interest or
penalties thereon) been paid or incurred. The Corporation shall pay such
additional compensation no later than the Last Payment Date. The calculation of
the tax gross-up payment shall be approved by the Corporation’s independent
certified public accounting firm and the Executive’s designated financial
advisor.
     (c) Additional Requirement for Severance Compensation. The amounts payable
pursuant to this Section 7 shall be paid only upon an Executive’s execution and
delivery to the Corporation of an agreement and general release, in such form as
is acceptable to the Corporation, in its sole discretion, under which, among
other things, the Executive shall release and discharge the Corporation and
related persons from all claims and liabilities relating to the Executive’s
employment with the Corporation and/or the termination of the Executive’s
employment, including without limitation, claims under

7



--------------------------------------------------------------------------------



 



the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, where applicable. Subject to Section 16 hereof, payment of the
amounts payable pursuant to this Section 7 will be paid only after the Release
Effective Date and expiration of all periods of permitted rescission under
federal or state
     8. CONFIDENTIAL INFORMATION. Executive shall not at any time during the
period of employment and thereafter disclose to others or use any trade secrets
or any other confidential information belonging to the Corporation or any of its
subsidiaries, including, without limitation, drawings, plans, programs,
specifications and non-public information relating to customers of the
Corporation or its subsidiaries except as may be required to perform his duties
hereunder. The provisions of this Section 8 shall survive the termination of
Executive’s employment with the Corporation, provided that after the termination
of Executive’s employment with the Corporation, the restrictions contained in
this Section 8 shall not apply to any such trade secret or confidential
information which becomes generally known in the trade.
     9. PATENTS AND OTHER INTELLECTUAL PROPERTY. The Corporation shall be
entitled to any and all ideas, know-how and inventions, whether patentable or
not, which Executive shall conceive, make or develop during the period of his
employment with the Corporation, relating to the business of the Corporation or
any of his subsidiaries. Executive shall, from time to time, at the request of
the Corporation, execute and deliver such instruments or documents, and shall
perform or do such acts or things, as reasonably may be requested in order that
the Corporation may have the benefit of such ideas, know-how and inventions and,
in particular, so that patent applications may be prepared and filed in the
United States Patent Office, or in appropriate places in foreign countries,
covering any of the patentable ideas on inventions covered by this Agreement
aforesaid, including appropriate assignments vesting in the Corporation or any
of its subsidiaries (or any successor to the Corporation or any of its
subsidiaries) full title to any and all such ideas, inventions and applications.
     Further Executive will cooperate and assist the Corporation in the
prosecution of any such applications in order that patents may issue thereon.
     10. NON-COMPETITION; NON-MITIGATION; LITIGATION EXPENSES.
     (a) Executive shall not be required to mitigate the amount of any
termination benefits due him under Section 7 herein, by seeking employment with
others, or otherwise, nor shall the amount of such benefits be reduced or offset
in any way by any income or benefits earned by Executive from another employer
or other source.
     (b) For a period of twenty-four (24) months after Executive’s termination
of employment hereunder, Executive shall not enter into endeavors that involve a
Competing Business (as defined below), and shall not own an interest in, manage,
operate, join, control, lend money or render financial or other assistance to or
participate in or be connected with, as an officer, employee, director, partner,
stockholder (except for passive investments of not more than a one-percent
interest in the securities of a publicly-held corporation regularly traded on a
national securities exchange or in an over-the-counter securities market),
consultant or otherwise, any individual, partnership, firm, corporation or other
business organization or entity that engages in a business which is

8



--------------------------------------------------------------------------------



 



involved principally in the provision of video or broadband services to lodging
or healthcare facilities in the United States (a “Competing Business”). For
these purposes, an entity involved in the cable, satellite or other pay
television business generally shall not be deemed to be a Competing Business if
(i) the provision of video or broadband services to lodging or healthcare
facilities comprises less than twenty percent (20%) of the revenues of such
entity and (ii) Executive’s principal duties do not involve operation or
oversight of that portion of the enterprise involved in the provision of video
or broadband services to lodging or healthcare facilities). In the event that
Executive violates the provisions of this subparagraph (b), the Corporation
shall have the right, in addition to such other remedies as the Corporation may
have available to it, to recover that portion of the amounts paid to Executive
pursuant to the provisions of Section 7 hereof which relate to the period of
time Executive is found to have been in violation of the terms of this
subparagraph.
     (c) For a period of twenty-four (24) months after Executive’s termination
of employment hereunder, Executive shall not hire or attempt to hire any
employee of the Corporation, assist in such hiring by any person or encourage
any employee to terminate his or her employment relationship with the
Corporation; provided, however, that it shall not be a breach of this Section
10(c) if Executive or Executive’s employer hires persons that are at the time
employees of the Corporation as a result of (i) Executive or Executive’s
employer conducting generalized solicitations by way of advertisements, engaging
firms to conduct searches or by other means that are not focused on employees of
the Corporation, or (ii) Executive or Executive’s employer responding to
unsolicited requests or contacts by employees of the Corporation.
     (d) The Corporation shall pay Executive’s out-of-pocket expenses, including
attorneys’ fees, but not to exceed a total of $25,000 for any proceeding or
group of related proceedings to enforce, construe or determine the validity of
the provisions for termination benefits in Section 7 herein; provided, however,
that if any arbitration or litigation results in a finding in favor of the
Executive, then Executive will be reimbursed for all reasonable legal and
related costs regardless of the limitation set forth above; and further provided
that in no event will Executive be held liable for the legal and related costs
of the Corporation in any event of a finding in favor of the Corporation.
Executive acknowledges that any breach of Sections 8, 9, or 10(b) or (c) would
damage the Corporation irreparably and consequently, the Corporation, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctions, without having to post any bond or other security.
     11. ADMINISTRATOR AND CLAIMS PROCEDURE
     (a) The Executive, or other person claiming through the Executive, must
file a written claim with the Board as a prerequisite to the payment of any such
claim under this Agreement. The Board shall make all determinations as to the
right of any person to receive payment of claims under subsections (a) and
(b) of this Section 11. Any denial by the Board of a claim by the Executive, his
heir or personal representative (“the claimant”) shall be stated in writing by
the Board and delivered or mailed to the claimant within 10 days after receipt
of the claim, unless special circumstances require an

9



--------------------------------------------------------------------------------



 



extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of 10 days from the end of the initial period. Any notice of
denial shall set forth the specific reasons for the denial, specific reference
to pertinent provisions of this Agreement upon which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect his claim, with an explanation of why such material or information is
necessary, and any explanation of claim review procedures, written to the best
of the Board’s ability in a manner that may be understood without legal or
actuarial counsel.
     (b) A claimant whose claim has been wholly or partially denied by the Board
may request, within 10 days following the date of such denial, in a writing
addressed to the Board, a review of such denial. The claimant shall be entitled
to submit such issues or comments in writing or otherwise as he shall consider
relevant to a determination of his claim, and he may include a request for a
hearing in person before the Board. Prior to submitting his request, the
claimant shall be entitled to review such documents as the Board shall agree are
pertinent to his claim. The claimant may, at all stages of review, be
represented by counsel, legal or otherwise, of his choice, provided that only
the first $25,000 of such fees and expenses shall be borne by the Corporation,
unless the claimant is successful, in which case, all such fees and expenses
shall be borne by the Corporation. All requests for review shall be promptly
resolved. The Board’s decision with respect to any such review shall be set
forth in writing and shall be mailed to the claimant not later than 10 days
following the receipt by the Board of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Board’s decision shall be so mailed not later
than 20 days after receipt of such request.
     (c) A claimant who has followed the procedure in subsections (a) and (b) of
this section, but who has not obtained full relief on his claim, may submit such
claim for expedited and binding arbitration of his claim before an arbitrator in
Minnehaha County, South Dakota, in accordance with the commercial arbitration
rules of the American Arbitration Association, as then in effect, or pursuant to
such other form of alternative dispute resolution as the parties may agree
(collectively, the “arbitration”). The Corporation shall advance the filing
fees, arbitrator fees and other costs required to conduct the arbitration, as
well as up to $25,000 for Executive’s initial attorney fees (which fees and
costs shall not be recoverable by the Corporation). The Corporation shall
reimburse all of Executive’s remaining reasonable fees and expenses if Executive
prevails in his claim, as determined by such arbitrator. The arbitrator’s sole
authority shall be to interpret and apply the provisions of this Agreement; the
arbitrator shall not change, add to, or subtract from, any of its provisions.
The arbitrator shall be appointed by mutual agreement of the Corporation and the
claimant pursuant to the applicable commercial arbitration rules. The arbitrator
shall be a professional person with a national reputation for expertise in
employee benefit matters and who is unrelated to the claimant and any employees
of the Corporation. All decisions of the arbitrator shall be final and binding
on the claimant and the Corporation.
     12. MISCELLANEOUS.

10



--------------------------------------------------------------------------------



 



     (a) This Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of the Corporation, including any party with which
the Corporation may merge or consolidate or to which it may transfer
substantially all of its assets and the Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
by agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform the obligations of the corporation under
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform this Agreement if no such succession had taken
place. Failure of the Corporation to obtain such agreement prior to the
effective date of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Corporation in the same
amount and on the same terms as he would be entitled to receive hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of termination. As used in this Agreement,
“Corporation” shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid, which successor executes
and delivers the agreement provided for in this Section 12(a) or which otherwise
becomes bound by the terms and provisions of this Agreement by operation of law.
     (b) The rights and obligations of Executive under this Agreement are
expressly declared and agreed to be personal, nonassignable and nontransferable
during his life, but upon his death, this Agreement shall inure to the benefit
of his heirs, legatees and legal representatives of his estate.
     (c) The waiver by either party hereto of its rights with respect to a
breach of any provision of this Agreement by the other shall not operate or be
construed as a waiver of any rights with respect to any subsequent breach.
     (d) No modification, amendment, addition, alteration or waiver of any of
the terms, covenants or conditions hereof shall be effective unless made in
writing and duly executed by the Corporation and Executive.
     (e) This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together will constitute but
one and the same agreement.
     (f) This Agreement shall be governed by and construed in accordance with
the laws of the State of South Dakota, without regard to the conflicts of law
principles thereof.
     (g) If any provision of this Agreement is determined to be invalid or
unenforceable under any applicable statute or rule of law, it is to that extent
to be deemed omitted and it shall not affect the validity or enforceability of
any other provision.

11



--------------------------------------------------------------------------------



 



     (h) Any notice required or permitted to be given under this Agreement shall
be in writing, and shall be deemed given when sent by registered or certified
mail, postage prepaid, addressed as follows:

         
 
  If to Executive:   Scott C. Petersen
 
      26 Riverview Heights
 
      Sioux Falls, SD 57105
 
       
 
  If to the Corporation:   LodgeNet Entertainment Corporation
 
      3900 West Innovation Street
 
      Sioux Falls, SD 57107-7002
 
      Attn: General Counsel

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.
(i) As used in this Agreement, the following terms have the meanings given:
“Applicable Multiplier” shall mean 2, unless Executive’s employment is
terminated by the Corporation, or by Executive for Good Reason, within
twenty-four months of a Change in Control, in which case “Applicable Multiplier”
shall mean 2.5.
“Change in Control” of the Corporation shall mean the occurrence of any of the
following:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect on
the Effective Date) or group of other persons acting in concert (other than
Corporation or any subsidiary thereof or any employee benefit plan of
Corporation or any subsidiary thereof, or any underwriter in connection with a
firm commitment public offering of Corporations’ capital stock) becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act,
except that a person shall also be deemed the beneficial owner of all securities
which such person may have a right to acquire, whether or not such right is
presently exercisable), directly or indirectly, of securities of Corporation
representing thirty percent (30%) or more of the combined voting power of
Corporation’s then outstanding securities ordinarily having the right to vote in
the election of directors (“voting stock”); or
(ii) during any period subsequent to the Effective Date, a majority of the
members of the Board shall for any reason not be (i) the individuals who at the
beginning of such period constitute the Board or (ii) those persons who are
nominated as new directors by a majority of the current directors or their
successors who have been so nominated; or
(iii) there shall be consummated any merger, consolidation (including a series
of mergers or consolidations), or any sale, lease, exchange or other

12



--------------------------------------------------------------------------------



 



transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of Corporation (meaning assets representing
thirty percent (30%) or more of the net tangible assets of Corporation or
generating thirty percent (30%) or more of Corporation’s operating cash flow, in
each case measured over Corporation’s last four full fiscal quarters), or any
other similar business combination or transaction, but excluding any business
combination or transaction which: (i) would result in the voting stock of
Corporation immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity) more than 70% of the combined voting power of the voting stock of the
Corporation (or such surviving entity) outstanding immediately after giving
effect to such business combination or transaction; or (ii) would be effected to
implement a recapitalization (or similar transaction) of Corporation in which no
“person” (as defined in subsection 1 hereof) or group of persons acting in
concert becomes the beneficial owner (as defined in subsection 1 hereof) of
thirty percent (30%) or more of the combined voting power of the then
outstanding voting stock of Corporation; or
     (iv) the adoption of any plan or proposal for the liquidation or
dissolution of Corporation; or
     (v) the occurrence of any other event that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A of the Exchange Act
in effect on the Effective Date.
     “Good Reason”, in the event of a Change in Control, shall mean the
occurrence of any of the following:
     (i) the assignment to Executive of any duties inconsistent with Executive’s
positions, duties, responsibilities and status with the Corporation immediately
prior to a Change in Control, or a significant adverse alteration in the nature
of Executive’s reporting responsibilities, titles, or offices as in effect
immediately prior to a Change in Control, or any removal of Executive from, or
any failure to reelect Executive to, any such positions, except in connection
with a termination of the employment of Executive for Cause, permanent
disability, or as a result of Executive’s death or by Executive other than for
Good Reason;
     (ii) a reduction by Corporation in Executive’s Base Salary in effect
immediately prior to a Change in Control;
     (iii) any material breach by Corporation of any provisions of this
Agreement;
     (iv) failure by Corporation to continue in effect (without substitution of
a substantially equivalent plan) any compensation plan, bonus or incentive plan,
stock purchase plan, stock option plan, life insurance plan, health plan,
disability

13



--------------------------------------------------------------------------------



 



plan or other benefit plan or arrangement in which Executive is participating,
or the taking of any action by Corporation which would adversely affect
Executive’s participation in or materially reduce Executive’s benefits under any
of such plans;
     (v) Executive is excluded (without substitution of a substantially
equivalent plan) from participation in any benefit, incentive, compensation,
stock option, health, dental, insurance, or pension plan generally made
available to senior executives of the Corporation;
     (vi) without Executive’s express written consent, the requirement by the
Corporation that Executive’s principal place of employment be relocated more
than fifty (50) miles from Sioux Falls, South Dakota, or travel on the
Corporation’s business to an extent materially greater than Executive’s
customary business travel obligations;
     (vii) the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform the Corporation’s obligations under
this Agreement; or
     (viii) Executive determines in good faith that a change in circumstances
has occurred following a Change in Control which has rendered Executive
substantially unable to carry out, has substantially hindered Executive’s
performance of, or has caused Executive to suffer a substantial reduction in,
any of the authorities, positions, duties, responsibilities or status attached
to the position held by Executive immediately prior to the Change in Control,
excluding the reasonable sharing of authority with a Chief Operating Officer.
     “Good Reason,” in the absence of a Change of Control, shall only mean
subsections (i), (ii), (iii), (iv), (v), (vi) and (vii) of the immediately
preceding definition; provided, however, that with respect to such subsection
(iv), a termination or adverse change in a plan is not Good Reason in the
absence of a Change in Control if such termination or adverse change is applied
generally to all executive officers of the Corporation.
     “Last Payment Date” means the date that is two and one-half months after
the close of the taxable year in which executive incurs a separation from
service (as defined in Section 409A of the Code).
     “Severance Period” means twenty-four (24) months, unless Executive’s
employment is terminated by the Corporation, or by Executive for Good Reason,
within twenty-four months of a Change of Control in which case “Severance
Period” shall mean thirty (30) months.
     (j) Any dispute or controversy arising under or in connection with this
Agreement, other than claims administered under Section 11, shall be settled
exclusively by binding arbitration in the manner set forth in Section 11(c).

14



--------------------------------------------------------------------------------



 



     13. PRIOR AGREEMENTS SUPERSEDED. This Agreement supersedes all prior
agreements, if any, between the parties hereto with respect to the subject
matter hereof including any prior employment agreements, severance agreements,
and change-in-control agreements. In addition, the provisions related to
acceleration of options, time to exercise options, termination of risk of
forfeiture of restricted stock, and the like, as well as the definitions of
“Cause,” “Good Reason” and “Change in Control” contained herein supersede and
replace any conflicting provisions in any option grant agreement or any
restricted stock agreement between the Executive and the Corporation (in any
such case, an “Equity Agreement”) and the Executive, by executing this
Agreement, hereby agrees that all his or her existing Equity Agreements, and all
Equity Agreements to which he or she may become subject or party to during the
Term, are and shall be hereby amended to supersede and replace such provisions.
     14. NO INTERRUPTION OF BENEFITS. This Agreement constitutes an amendment
and restatement of the Employment Agreement, and nothing in this Agreement shall
be deemed an interruption of Executive’s years of service for vesting of the
Corporation’s benefit plans, vesting of options to purchase the Corporation’s
common stock, or otherwise.
     15. INDEMNIFICATION. The Corporation shall indemnify, defend, and hold
Executive harmless, to the fullest extent allowed by law, from and against any
liability, damages, costs, or expenses (including attorneys’ fees) in connection
with any claim, cause of action, investigation, litigation, or proceeding
involving him by reason of having been an officer, director, employee, or agent
of the Corporation or its affiliates, unless it is judicially determined, in a
final, nonappealable order that Executive was guilty of gross negligence or
willful misconduct. The Corporation also agrees to maintain adequate directors
and officers’ liability insurance for the benefit of Executive for the term of
this Agreement and for at least three years thereafter. Notwithstanding the
foregoing, the Corporation shall not have an obligation to purchase such
directors and officers liability insurance if the Board determines in good faith
that the premiums for such coverage are prohibitively expensive.
     16. Compliance with Section 409A of the Code. The provisions of this
Agreement regarding amounts that are determined to be subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) shall be interpreted
and administered in accordance with Section 409A of the code and the regulations
and guidance issued thereunder. Notwithstanding anything to the contrary
contained herein, no payment of an amount subject to Section 409A of the Code on
account of the Executive’s “separation from service” (as defined in Section 409A
of the Code, including the regulations and guidance issued thereunder) shall be
made to the Executive if the Executive is determined to be a “specified
employee” within the meaning of Section 409A of the Code at the time of the
Executive’s separation from service. Any such amounts to which the Executive
would otherwise be entitled under this Agreement during the first six months
following a separation from service shall be accumulated and paid on the first
day of the seventh month following the Executive’s separation from service.
[SIGNATURES ON NEXT PAGE]

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date and year first above written.

                  LODGENET ENTERTAINMENT CORPORATION    
 
           
 
  By:   /s/ James G. Naro    
 
           
 
      Name: James G. Naro    
 
      Title: Senior VP, General Counsel    
 
                EXECUTIVE:    
 
                /s/ Scott C. Petersen                   Scott C. Petersen    

16